Citation Nr: 0334373	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for asbestosis with bronchitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1965 and from May 1967 to January 1990.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2000 decision by the RO 
which denied an increased rating for the veteran's 
respiratory disorder.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's asbestosis with bronchitis is manifested by 
no more than moderate symptoms, a Forced Vital Capacity (FVC) 
of not less than 65 percent of predicted value, and no 
evidence of cor pulmonale or pulmonary hypertension.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asbestosis with bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.97, Part 4, including 
Diagnostic Code 6833 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased rating for his respiratory disorder.  The 
discussions as contained in the December 2000 rating action, 
the February 2002 statement of the case (SOC), and the 
February 2002, and May 2003 supplemental statements of the 
case (SSOC), as well as in correspondence of March 2001, have 
provided him with sufficient information regarding the 
applicable criteria for rating his disability, what evidence 
had been obtained, and why this evidence was insufficient to 
award an evaluation in excess of 30 percent for asbestosis 
with bronchitis.  

The veteran has been provided with sufficient information to 
understand the evidence required to prevail in his claim for 
increase, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  He was afforded 
an opportunity to testified at a personal hearing but 
withdrew his request, and has adequate representation by a 
service organization with knowledge of the VA benefits 
system.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
issue on appeal have been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All pertinent records 
from VA have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to his 
claim for an increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue of an increased evaluation for 
asbestosis with bronchitis.  

Factual Background

By rating action in January 1991, service connection was 
established for asbestosis/bronchitis and a 10 percent 
evaluation assigned, effective from February 1, 1990, the day 
following the veteran's separation from service.  38 C.F.R. 
§ (b)(2)(i).  By rating action in July 1998, the RO assigned 
an increased rating to 30 percent for the respiratory 
disorder, based on June 1998 VA medical examination results.  

A claim for an increased rating for asbestosis with 
bronchitis was received in September 2000.  

The pertinent evidence of record includes numerous VA 
outpatient records from 1999 to the present, three VA 
respiratory examinations, and four pulmonary function 
studies.  

The outpatient records show that the veteran was seen on 
numerous occasions for various maladies from 1999 to the 
present.  The pertinent outpatient records, that is, those 
records showing respiratory complaints or treatment do not 
contain any specific findings for purposes of evaluating the 
degree of impairment of his respiratory disorder.  

When examined by VA in November 2000, the veteran reported 
that he became symptomatic approximately three years earlier 
and began to have periods of syncope.  His medications 
included albuterol and Serevent inhalers.  On examination, 
there was expiratory and inspiratory wheezing with no rales.  
Examination of the heart was essentially unremarkable with no 
evidence of murmur, irregular rhythm, or heart enlargement.  
A chest x-ray study was normal.  Pulmonary function testing 
(PFT) showed a FVC of 69 percent of predicted value on post-
bronchodilator use.  DLCO results were 67 percent of 
predicted value.  The diagnosis was severe chronic 
obstructive pulmonary disease.  

The veteran's complaints and the clinical findings on VA 
examination in April 2001 were essentially unchanged from the 
earlier examination.  An examination of the lungs revealed 
inspiratory wheezing at the left lower base.  The remainder 
of the lung fields were clear.  There were no murmurs and 
heart rhythm was regular.  His blood pressure was 142/84.  
PFT in March 2001 showed predicted value of FVC of 65 percent 
post-bronchodilator use.  DLCO was not measured.  The 
examiner noted that chest x-ray studies in October 1999 
showed a single pleural plaque in the right upper lobe, and 
that repeat studies in October 2000 showed no changes from 
the previous studies.  An addendum note indicated that repeat 
chest x-ray studies showed no acute process.  The examiner 
commented that the recent x-ray report did not alter the 
diagnosis of COPD with asbestos exposure.  

A VA chest x-ray study in January 2001 showed hyperinflation 
of the lungs and interstitial coarsening.  There was no 
infiltrates or edema, and no hilar adenopathy or effusion.  
There was no cardiomegaly, but there was some atherosclerosis 
of the arch.  

When examined by VA in July 2002, the veteran complained of 
shortness of breath, dizziness, and easy fatigability.  He 
could take the trash out, carry several bags of groceries, 
and do some yard work and home maintenance.  He said he could 
not mow the lawn and avoided walking up stairs because he 
became winded.  He had frequent coughing in the morning, 
sometimes lasting up to two hours.  On examination, his blood 
pressure was 120/76.  Heart sounds were normal without murmur 
or gallops.  There was occasional expiratory wheezing, 
otherwise his lungs were normal without rales or rhonchi.  
PFT showed a FVC of 87 percent of predicted value on post-
bronchodilator use.  The diagnosis was COPD due to lengthy 
cigarette history and asbestos exposure.  The examiner 
commented that the degree of his symptoms were mild to 
moderate without apparent complications of cor pulmonale or 
pulmonary hypertension.  

In October 2002, the veteran was afforded a PFT by the VA.  
PFT showed a FVC of 61 percent pre-bronchodilator use , and a 
DLCO of 56 percent of predicted value.  

PFT at the Charleston Naval Hospital in April 2003 showed  
FVC of 67 percent of predicted value on post-bronchodilator 
use.  DLCO was 42 percent of predicted value.  The report 
indicated that the veteran gave a strong consistent effort 
and did not exhibit any discomfort during testing.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Analysis

In the instant case, the veteran is currently assigned a 30 
percent evaluation for asbestosis with bronchitis under the 
provisions of Diagnostic Code (DC) 6833 which, in pertinent 
part, provides as follows:  

FVC of 65 to 74 percent predicted, or 
DLCO (SB) 
of 56 to 65 percent predicted.............................  
30
FVC of 50 to 64 percent predicted, or 
DLCO (SB)
 of 40 to 55 percent predicted, or 
maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation........................  60
FVC less than 50 percent predicted, or 
DLCO 
(SB) less than 40 percent predicted, or 
maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation, 
or cor pulmonale or pulmonary 
hypertension, or 
the need for outpatient oxygen therapy 
...............  100

The evidence of record shows that the veteran experiences 
coughing and breathing difficulties due to his service-
connected pulmonary disability.  However, despite his 
contentions to the contrary, a review of the record indicates 
that an evaluation higher than 30 percent for asbestosis with 
bronchitis is not warranted.  The evidentiary record shows 
that the veteran underwent several pulmonary function studies 
during the pendency of this appeal.  The diagnostic findings 
from all of the tests showed a FVC for post-bronchial testing 
of not less than 65 percent of predicted value, which is 
consistent with the criteria for a 30 percent evaluation and 
no higher.  As indicated above, the test results, when 
compared with the rating criteria for asbestosis, shows that 
the currently assigned 30 percent evaluation adequately 
reflects the severity of his service-connected disability.  
The VA examination reports do no show any evidence of cor 
pulmonale or pulmonary hypertension, and the veteran does not 
require outpatient oxygen therapy.  

In that same period, DLCO measurement measured 56 percent or 
greater with the exception of 42 percent in April 2003.  
However, a single predicted value lower than expected, when 
compared against all other FVC and DLCO results is not 
indicative of a chronic increase in the asbestosis.  

While the veteran's symptoms may have worsened over the last 
few years, the actual level of impairment is not shown to 
have deteriorated to the extent necessary for a rating in 
excess of 30 percent under the rating criteria for 
asbestosis.  Accordingly, the claim for an increased rating 
for asbestosis with bronchitis is denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
asbestosis with bronchitis is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



